          Case 1:20-cr-00461-ER Document 40
                                         41 Filed 04/21/21 Page 1 of 1




                                                 April 21, 2021
By ECF
                                         Sentencing is adjourned to June 10, 2021 at 11:00 a.m.
Honorable Edgardo Ramos
United States District Judge             SO ORDERED.
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square                                                        4/21/2021
New York, NY 10007

       Re:    United States v. James Martin, 20 Cr. 461 (ER)

Honorable Judge Ramos:
With the consent of the Government, I write on behalf of my client, Mr. James Martin, to
respectfully request that the sentencing hearing, presently scheduled in the above-captioned case
for May 5, 2021 at 11 A.M., be adjourned for approximately 30 days. The parties agree that the
proceedings should take place in person. This adjournment is requested to allow the Defense to
meet and review the Presentence Investigation Report with Mr. Martin, and to prepare the Defense
sentencing submission.
I have discussed this matter with Assistant United States Attorney Peter Davis who, on behalf of
the Government, consents to this request.
Thank you for considering this matter.
                                                     Respectfully Submitted,
                                                            /s/
                                                     Christopher A. Flood
                                                     Assistant Federal Public Defender
                                                     Federal Defenders of New York
                                                     Counsel for Mr. James Martin
cc: AUSA Peter Davis, by ECF




                                                1

